DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the interface and stopping mechanisms in claims 1 and 2. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calman et al (US 2014/0027037).


    PNG
    media_image1.png
    782
    677
    media_image1.png
    Greyscale


Calman teaches regarding claim: 

1. A massaging device, comprising: a fastener (strap 150) configured to removably attach to a human hand (FIG 4); a first base non-rotatably attached to the fastener (tube 121); a second base rotatably attached to the first base (second base 141 rotatably coupled to 121, with said rotation limited by bolt and nuts 125), wherein the second base is configured to rotate about a first axis (in relation to the first base 121); an interface mechanism configured to permit adjustment of a rotational position of the first base with respect to the second base among two or more rotational positions (bolt and nuts 125 permitting two positions of rotation and attachment 180 degrees apart by twisting 121 relative to 141); a cylinder coupled to the second base (130), wherein the cylinder is configured to rotate about a second axis (defined by axel 131), and wherein the first axis and the second axis are not parallel (as seen in FIG 1), and wherein the cylinder does not directly contact the first or second bases (130 separated from 141 by struts 144).

2. The massaging device of claim 1, the interface mechanism comprising a stopping mechanism configured to resist rotation of the second base with respect to the first base at a selected rotational position of the two or more rotational positions (bolts function as a stopping mechanism as claimed).

3. The massaging device of claim 2, wherein the stopping mechanism comprises a frictional element configured to increase rotational friction between the first and second bases at the selected rotational position (per [025], the bolts could be magnets instead, which would create a frictional engagement of the first and second bases, meeting the claimed limitation).

4. The massaging device of claim 1, wherein the interface mechanism is further configured to maintain the first base and the second base at a selected rotational position of the two or more rotational positions during use of the massaging device (securely bolted into the desired position as seen in FIG 1).

5. The massaging device of claim 1, wherein the fastener is a mitt (strap 150 is a mitt according to the broadest reasonable interpretation of a mitt as a hand covering; strap 150 covers at least a small portion of the user’s hand as seen in FIG 4).

6. The massaging device of claim 1, wherein the fastener is a strap (as seen in FIG 1).

8. The massaging device of claim 1, wherein the fastener is configured to removably attach to a left human hand, and wherein the fastener is configured to removably attach to a right human hand (the loop strap is ambidextrous in as much as applicant has shown the same).

9. The massaging device of claim 1, wherein the fastener comprises natural fibers (leather or rubber, which are both derived from “natural fibers” according to the broadest reasonable interpretation of the claim; [0027]).

10. The massaging device of claim 1, wherein the first base or the second base is circular (121 is a circular cylinder).

11. The massaging device of claim 1, wherein the cylinder is a first cylinder, the massaging device further comprising a second cylinder coupled to the second base, wherein the second cylinder is configured to rotate about a third axis (when a second cylinder 210 is optionally attached; as best understood, this would rotate about 111; alternatively, [0026] discusses a multi-roller embodiment).

12. The massaging device of claim 1, wherein the cylinder is no more than two cylinders (one or two as discussed above).

13. The massaging device of claim 1, wherein the cylinder comprises a material sufficiently flexible to conform to a baby's back upon application of manual pressure (foam per [0027]).

14. The massaging device of claim 1, wherein the cylinder is removably coupled to the second base (disassembly by removing bearings 133).

15. The massaging device of claim 1, further comprising struts coupling the cylinder with the second base, the struts configured to position the cylinder at the second axis (struts 144; see FIG 1).

16. The massaging device of claim 15, wherein the struts comprise a material sufficiently flexible to bend upon application of manual pressure (see materials discussed in [0027]; plastic, thin metal, or wood would flex at least slightly, meeting the claimed limitation).

17. A massaging device, comprising: a fastener configured to removably attach the device to a human hand; a flexible cylinder configured to rotate about an axis; and flexible struts coupling the cylinder and the fastener, the flexible struts configured to separate the cylinder and the fastener and to position the cylinder at the axis (all as discussed above).

Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784